Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “Wherein” in claim scope, which should rather be recited as “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites limitation, “…wherein each of the first photodiode and the second photodiode of the first autofocus pixel has a smaller light receiving area than the photodiode included in the general pixel”, disclosure of which is not found in anywhere within the specification. Relevant disclosures are found in ¶s 0085, 0089 and 0098 [please refer of PGPUB 20210400216]. All these paragraphs disclose that the light receiving area of first photodiode and the second photodiode of the first autofocus pixel has a larger light receiving area than the photodiode included in the general pixel. Therefore, the disclosure in specification is opposite to what is claimed in claim 12. Therefore, Claim 12 fails to comply with the written description requirement and thus rejected. 
Examiner’s note
Regarding examination of claim 12 on it’s merit, MPEP section 2163.06(I) provides that, if new matter is added to the claims, "the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement”. Further, "The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant." (Underlining added).  In light of the above requirement, claim 12 have been examined on their merits as currently claimed.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the limitation "light receiving area" in claim scope. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 being dependent on claim 11 also carry the same defect like base claim 11, and thus also rejected under 35 U.S.C. 112(b).

[Examiner’s Note – Claims 11 & 12 would be evaluated on their merit as best understood by the Examiner]

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 212343888 U, has filing date of June 10, 2020, English translation provided herewith and citations are given from the provided English Translation; hereinafter Zhou) in view of Kim et al. (US 20170160511 A1; hereinafter Kim).

Regarding claim 20, Zhao discloses a camera device (page 9, last ¶ before ‘Claims’) comprising: 
 	an image sensor (title, abstract, fig. figs. 1, 5-8, 11-18 etc.) comprising a pixel array that includes a plurality of pixels (As shown in FIG. 1, an image sensor comprises a pixel array… comprises an imaging pixel 10 and a phase focusing pixel 20, page 4, ¶4), the image sensor further comprising a logic circuit (row driving circuit 902, a column driving circuit903, a control circuit 904, a data collecting module 905 and an image processing module 906 in combination is understood as logic circuit, page 6, ¶1) configured to obtain a pixel signal from the plurality of pixels (the data collecting module 905 is used for collecting the electric signal generated by each pixel… - page 6, ¶1); and 
 	an optical module including at least one lens and is arranged in front of the pixel array (lens is inherent in a camera, which is understood located in front of the pixel array, page 9, last ¶ before ‘Claims’), 
 	wherein each of the plurality of pixels includes at least one photodiode and a microlens on a path on which light is incident on the photodiode (each of the plurality of pixels 10, 20 includes at least one photodiode 11 and a microlens 131, 132 on a path on which light is incident on the photodiode, figs. 2, 11-18), and 
 	wherein the pixel array includes first pixels (pixel 10, fig. 2), in which a radius of curvature of the microlens has a first value, and second pixels (pixel 20, fig. 2), in which a radius of the microlens has a second value that is greater than the first value (radius of curvature of µ-lens 132 is greater than µ-lens 131, fig. 2), and 
 	wherein a number of the first pixels is greater than a number of the second pixels (evident from figs. 1, 11-17 etc.).
Zhou is not found disclosing explicitly, one lens having an edge that extends in a first direction.
However, Kim discloses a lens assembly/barrel 301 (abstract, fig. 3) to be installed in front of an image sensor 343 an electronic device 300 to route light to be incident on the image sensor for image capturing (abstract, fig. 3, ¶0044-0046). One lens in the plurality of lens having an effective region configured to refract light, a flange region formed on at least a part surrounding the effective region, and a first cut formed on a sub region of the flange region. The spacer includes a second cut formed to correspond to the first cut and is configured to maintain a distance between multiple lenses mounted in the barrel. Moreover, the barrel is configured to receive the at least one lens and the spacer, in which the lens and the spacer are disposed inside the barrel such that the first cut and the second cut correspond to a third cut formed on an outer circumferential surface of the barrel (abstract, figs. 7-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Zhou, with the teachings of Kim, such that the lens train of Kim is placed in front of the image sensor of Zhou for a camera or a mobile phone implementation, such that the optical module of Zhou including a plurality of lenses, one lens having an edge that extends in a first direction, because, using Kim’s lens barrel - high-quality images and/or videos may be captured even in a small-size electronic device (see Kim, ¶5). 
Regarding claim 21, Zhou in view of Kim discloses the camera device of claim 20, wherein the pixel array has a general pixel region, in which the first pixels are arranged, and an autofocus pixel region in which the second pixels are arranged (Zhou: figs. 1, 11-17), and wherein a plurality of autofocus pixel blocks, arranged in the autofocus pixel region, each include a pair of second pixels that are adjacent to each other in one direction (plurality of autofocus pixel blocks 50, arranged in the autofocus pixel region, each include a pair of second pixels 20 that are adjacent to each other in one direction, figs. 1, 11-17).
Regarding claim 22, Zhou in view of Kim discloses the camera device of claim 21, wherein at least one pair of second pixels included in the plurality of autofocus pixel blocks, share a microlens (µ-lens 132 is shared, figs. 1, 11-17).
Regarding claim 24, Zhou in view of Kim discloses the camera device of claim 21, wherein the general pixel region comprises a plurality of first general pixel blocks, each including N first pixels adjacent to each other (where N is a positive integer greater than 2), and the general pixel region further comprises a plurality of second general pixels, each including M first pixels adjacent to each other (where M is a positive integer less than N) (the limitation is understood met, according to 2x2 and 2x1 arbitrary grouping of general pixels shown in illustration-A).

    PNG
    media_image1.png
    825
    834
    media_image1.png
    Greyscale

Illustration – A
Claims 1-3, 5-6, 8, 11-12, 15, 17, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kim and further in view of Kim et al. (US 2019/0297291 A1; hereinafter Kim’291).

Regarding claim 1, Zhou discloses a camera device (page 9, last ¶ before ‘Claims’) comprising: 
 	an image sensor (title, abstract, fig. figs. 1, 5-8, 11-18 etc.) including a pixel array (As shown in FIG. 1, an image sensor comprises a pixel array… comprises an imaging pixel 10 and a phase focusing pixel 20; page 4, ¶4) and a logic circuit (row driving circuit 902, a column driving circuit903, a control circuit 904, a data collecting module 905 and an image processing module 906 in combination is understood as logic circuit, page 6, ¶1) ; and 
 	an optical module including a lens arranged to be in a path of travel of light incident on the image sensor (lens is inherent in a camera, page 9, last ¶ before ‘Claims’), 
 	wherein the pixel array includes a plurality of pixels arranged in a first direction and arranged in a second direction that intersects the first direction (figs. 1, 5-8, 11-18 show pixel array includes a plurality of pixels 10 and 20 arranged in a x-axis direction and arranged in a y-axis direction), 
 	wherein each of the plurality of pixels includes a pixel circuit, at least one photodiode, a light transmission layer above the photodiode, and a microlens that are sequentially stacked (each of the plurality of pixels includes at least one photodiode 11, a light transmission layer 102 above the photodiode 11, and a microlens 131 & 132 that are sequentially stacked, figs. 6-8, 16, 18 etc. Pixel circuit is understood circuity in each pixel that is used to read out the pixel signal, which is a converted electrical signal from original optical signal, page 6, ¶1. The read signal eventually is collected in collecting module 905. Pixel circuit is understood implemented in semiconductor substrate 101, to acquire the electrical signal generated by photoelectric conversion of photodiode 11 in the semiconductor substrate.), 
 	wherein the logic circuit is configured to obtain a pixel signal from the plurality of pixels (the data collecting module 905 is used for collecting the electric signal generated by each pixel… - page 6, ¶1), 
 	wherein the pixel array includes a general pixel, a first autofocus pixel, and a second autofocus pixel (pixel array includes a general pixel 10, a first autofocus pixel 50 extended in x-axis direction, and a second autofocus pixel 50 extended in y-axis direction, fig. 11; As shown in FIG. 11, still in the Bayer array arrangement as an example for schematic diagram, also shows the first direction x and the second direction y cross with each other, indicating two focusing pixel group 50 (only one is marked), each focusing pixel group 50 comprises two phase focusing pixel 20. A focusing pixel group 50 is overlapped with a second micro-lens 132. In the embodiment of FIG. 11, two phase focusing pixels 20 in a focusing pixel group 50 are arranged in a first direction x, and two phase focusing pixels 20 in another focusing pixel group 50 are arranged in a second direction y – page 8, ¶1), 
 	wherein the first autofocus pixel and the second autofocus pixel each include a first photodiode and a second photodiode (the first autofocus pixel 50 in x-axis direction and the second autofocus pixel 50 in the y-axis direction, each include a first photodiode 20 and a second photodiode 20, page 8, ¶1, fig. 11), and the first photodiode and the second photodiode of the first autofocus pixel are adjacent to each other in the first direction and the first photodiode and the second photodiode of the second autofocus pixel are adjacent to each other in the second direction (fig. 11, page 8, ¶1), and 
 	wherein a height of an upper surface of the microlens included in the first autofocus pixel is different from a height of an upper surface of the microlens included in the imaging pixels (As shown in FIG. 2, the height of the second microlens 132 is greater than the height of the first microlens 131 – page 4, ¶6).
Zhou is not found disclosing explicitly, that optical module including a plurality of lenses, wherein at least one of the plurality of lenses has an edge that extends in the first direction, and height of an upper surface of the microlens included in the first autofocus pixel is different from a height of an upper surface of the microlens included in the other pixels second autofocus pixel.
However, Kim discloses a lens assembly/barrel 301 (abstract, fig. 3) to be installed in front of an image sensor 343 an electronic device 300 to route light to be incident on the image sensor for image capturing (abstract, fig. 3, ¶0044-0046). One lens in the plurality of lens having an effective region configured to refract light, a flange region formed on at least a part surrounding the effective region, and a first cut formed on a sub region of the flange region. The spacer includes a second cut formed to correspond to the first cut and is configured to maintain a distance between multiple lenses mounted in the barrel. Moreover, the barrel is configured to receive the at least one lens and the spacer, in which the lens and the spacer are disposed inside the barrel such that the first cut and the second cut correspond to a third cut formed on an outer circumferential surface of the barrel (abstract, figs. 7-12).
Kim’291 on the other hand discloses an image sensor includes a pixel array in which auto-focus (AF) pixels and image capture pixels are arranged (abstract, figs. 1, 2). Each of Autofocus pixels AF1-4 might have different heights of the microlenses (see Abstract, ¶0036-0039, ¶0047, ¶0051, ¶0055-0059, ¶0071-0074, claims 1-2 etc., figs. 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Zhou, with the teachings of Kim, such that the lens train of Kim is placed in front of the image sensor of Zhou for a camera or a mobile phone implementation, such that the optical module of Zhou including a plurality of lenses, wherein at least one of the plurality of lenses has an edge that extends in the first direction, and also include the teaching of Kim’291 of using different heights of the microlenses of the different AF pixels, to obtain, height of an upper surface of the microlens included in the first autofocus pixel is different from a height of an upper surface of the microlens included in the other pixels second autofocus pixel, because, using Kim’s lens barrel - high-quality images and/or videos may be captured even in a small-size electronic device (see Kim, ¶5), and using Kim’291’s differing height of AF pixels allows reducing crosstalk and light loss and thereby improves image capturing process (see Kim’291, ¶0006-0007). 
Regarding claim 2, Zhao in view of Kim and Kim’291 discloses the camera device of claim 1, wherein a radius of curvature of the microlens included in the first autofocus pixel is greater than a radius of curvature of the microlens included in the second autofocus pixel (Kim’291: In each of the pair of pixels AF1 and AF2, the first and second microlenses 22 and 24 may have different heights, widths, and radiuses of curvature, respectively, and the first and second microlenses 22 and 24 of the pixel AF1 may be arranged symmetrically with respect to the first and second microlenses 22 and 24 of the pixel AF2, as shown in FIG. 5 – ¶0055.
The first and second microlenses 22 and 24 may have different radiuses of curvature. For example, the first microlens 22 may have a smaller radius of curvature than the second microlens 24, and the second microlens 24 may have a smaller radius of curvature than the microlens 12 of the image capture pixel 10 – ¶0057.
As described above, each of the pair of pixels AF1 and AF2 may include the first and second microlenses 22 and 24 which have different heights, widths, and radiuses of curvature and are arranged in parallel to the widthwise direction of the color filter layer 26, and the first and second microlenses 22 and 24 of the pixel AF1 may be arranged symmetrically with respect to the first and second microlenses 22 and 24 of the AF pixel AF2. The photocurrent characteristics of the pair of pixels AF1 and AF2 will be described as follows – ¶0059. Also see, ¶0037 – ¶0040.
Under broadest reasonable interpretation [BRI], e.g. for AF1-AF4, since each AF pixel comprises microlens 22 and 24, the recited relational limitation of radius of curvature is understood met, since any arbitrary relational limitation pertaining to radius of curvature of the microlens is possible to meet with a conforming reasonable definition).
Regarding claim 3, Zhao in view of Kim and Kim’291 discloses the camera device of claim 1, wherein a thickness of the light transmission layer included in the first autofocus pixel is smaller than a thickness of the light transmission layer included in the second autofocus pixel (Kim’291: This limitation is understood met for AF1-AF4, e.g., where at least part of AF1-AF4 has higher height for microlens 24, than microlens 22. This lower or higher height microlens is also equivalently understood as having light transmission layer having smaller or larger thickness, under BRI, using a suitable definition or conforming convention).
Regarding claim 5, Zhao in view of Kim and Kim’291 discloses the camera device of claim 1, wherein the general pixel has a first light receiving area and the first autofocus pixel and the second autofocus pixel each has a second light receiving area, and wherein the first light receiving area is smaller than the second light receiving area (Zhao: As shown in FIG. 2, the height of the second microlens 132 is greater than the height of the first microlens 131; page 4, ¶6).
Regarding claim 6, Zhao in view of Kim and Kim’291 discloses the camera device of claim 5, wherein the first autofocus pixel and the second autofocus pixel each includes a first pixel and a second pixel, and the first pixel and the second pixel share the microlens of the respective first autofocus pixel or the second autofocus pixel (Zhao: 
a second micro-lens 132 overlapped with at least onephase focusing pixel 20, in the picture by a second micro-lens 132 with two phase focusing pixel 20overlapped for example – page 4, ¶6).
Regarding claim 8, Zhao in view of Kim and Kim’291 discloses the camera device of claim 5, wherein each of the first autofocus pixel and the second autofocus pixel includes a first pixel and a second pixel, and wherein the first pixel includes a first microlens and the second pixel includes a second microlens that is different from the first microlens (Zhao: a second micro-lens 132 overlapped with at least onephase focusing pixel 20, in the picture by a second micro-lens 132 with two phase focusing pixel 20overlapped for example – page 4, ¶6. 
As shown in FIG. 11, still in the Bayer array arrangement as an example for schematic diagram, also shows the first direction x and the second direction y cross with each other, indicating two focusing pixel group 50 (only one is marked), each focusing pixel group 50comprises two phase focusing pixel 20. A focusing pixel group 50 is overlapped with a second micro-lens 132. In the embodiment of FIG. 11, two phase focusing pixels 20 in a focusing pixel group 50 are arranged in a first direction x, and two phase focusing pixels 20 in another focusing pixel group 50 are arranged in a second direction y – page 8, ¶1).
Regarding claim 11, Zhao in view of Kim and Kim’291 discloses the camera device of claim 1, wherein each of the general pixel, the first autofocus pixel, and the second autofocus pixel have the same light receiving area (Zhao: each of the general pixel 10, the first autofocus pixel 20, and the second autofocus pixel 20 have the same light receiving area 104, fig. 2).
Regarding claim 12, Zhao in view of Kim and Kim’291 discloses the camera device of claim 11, wherein each of the first photodiode and the second photodiode of the first autofocus pixel has a smaller light receiving area than the photodiode included in the general pixel (Kim’291: E.g. combined upper light receiving surface area of microlens of one AF pixel 20 is smaller than the upper light receiving surface area of microlens of one general pixel 10, fig. 5).
Regarding claim 15, Zhou discloses a camera device (page 9, last ¶ before ‘Claims’) comprising:
 	an optical module including a lens including a first lens (lens is inherent in a camera, page 9, last ¶ before ‘Claims’); and 
 	an image sensor (title, abstract, fig. figs. 1, 5-8, 11-18 etc) including a pixel array (As shown in FIG. 1, an image sensor comprises a pixel array…, page 4, ¶4) in which a plurality of pixels are arranged in the first direction and in a second direction that intersects the first direction (figs. 1, 5-8, 11-18 show pixel array includes a plurality of pixels 10 and 20 arranged in a x-axis direction and arranged in a y-axis direction), the image sensor further comprising a logic circuit configured to obtain a pixel signal generated by the plurality of pixels in response to light passing through the optical module (row driving circuit 902, a column driving circuit903, a control circuit 904, a data collecting module 905 and an image processing module 906 in combination is understood as logic circuit, page 6, ¶1….the photosensitive device in the pixel converts the received optical signal into an electric signal, the data collecting module 905 is used for collecting the electric signal generated by each pixel… - page 6, ¶1. ), 
 	wherein the pixel array includes a first autofocus pixel and a second autofocus pixel (pixel array includes a general pixel 10, a first autofocus pixel 50 extended in x-axis direction, and a second autofocus pixel 50 extended in y-axis direction, fig. 11; As shown in FIG. 11, still in the Bayer array arrangement as an example for schematic diagram, also shows the first direction x and the second direction y cross with each other, indicating two focusing pixel group 50 (only one is marked), each focusing pixel group 50comprises two phase focusing pixel 20. A focusing pixel group 50 is overlapped with a second micro-lens 132. In the embodiment of FIG. 11, two phase focusing pixels 20 in a focusing pixel group 50 are arranged in a first direction x, and two phase focusing pixels 20 in another focusing pixel group 50 are arranged in a second direction y – page 8, ¶1), each of the first autofocus pixel and the second autofocus pixel comprising a first photodiode and a second photodiode (the first autofocus pixel 50 in x-axis direction and the second autofocus pixel 50 in the y-axis direction, each include a first photodiode 20 and a second photodiode 20, page 8, ¶1, fig. 11), 
 	wherein the first photodiode and the second photodiode of the first autofocus pixel are arranged in the first direction, and the first photodiode and the second photodiode of the second autofocus pixel are arranged in the second direction (fig. 11, page 8, ¶1), and 
 	wherein in a third direction that intersects the first direction and the second direction (z-axis direction, towards the main lens and subject to be captured by camera), a gap between an upper surface of a general pixel and the optical module is greater than a gap between an upper surface of the second autofocus pixel and the optical module (a gap between an upper surface of the general pixel 10, i.e. top surface of µ-lens 131, and the optical module, understood implemented in the inherent main lens of the camera in z-axis direction, is greater than a gap between an upper surface of the second autofocus pixel 20, and the optical module – fig. 2. 
As shown in FIG. 2, the height of the second microlens 132 is greater than the height of the first microlens 131 – page 4, ¶6).
Zhou is not found disclosing explicitly, the optical module including plurality of lenses including a first lens having an edge that extends in a first direction, and a gap between an upper surface of the first autofocus pixel and the optical module is greater than a gap between an upper surface of the second autofocus pixel and the optical module.
However, Kim discloses a lens assembly/barrel 301 (abstract, fig. 3) to be installed in front of an image sensor 343 an electronic device 300 to route light to be incident on the image sensor for image capturing (abstract, fig. 3, ¶0044-0046). One lens in the plurality of lens having an effective region configured to refract light, a flange region formed on at least a part surrounding the effective region, and a first cut formed on a sub region of the flange region. The spacer includes a second cut formed to correspond to the first cut and is configured to maintain a distance between multiple lenses mounted in the barrel. Moreover, the barrel is configured to receive the at least one lens and the spacer, in which the lens and the spacer are disposed inside the barrel such that the first cut and the second cut correspond to a third cut formed on an outer circumferential surface of the barrel (abstract, figs. 7-12).
Kim’291 on the other hand discloses an image sensor includes a pixel array in which auto-focus (AF) pixels and image capture pixels are arranged (abstract, figs. 1, 2). Each of Autofocus pixels AF1-4 might have different heights of the microlenses (see Abstract, ¶0036-0039, ¶0047, ¶0051, ¶0055-0059, ¶0071-0074, claims 1-2 etc., figs. 1-5), yielding different gaps between the top of the micro-lens and the main lens of the optical block.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Zhou, with the teachings of Kim, such that the lens train of Kim is placed in front of the image sensor of Zhou for a camera or a mobile phone implementation, such that the optical module of Zhou including a plurality of lenses including a first lens having an edge that extends in a first direction, and also include the teaching of Kim’291 of using different heights of the microlenses of the different AF pixels, to obtain, a gap between an upper surface of the first autofocus pixel and the optical module is greater than a gap between an upper surface of the second autofocus pixel and the optical module, because, using Kim’s lens barrel - high-quality images and/or videos may be captured even in a small-size electronic device (see Kim, ¶5), and using Kim’291’s differing height of AF pixels allows reducing crosstalk and light loss and thereby improves image capturing process (see Kim’291, ¶0006-0007). 
Regarding claim 17, Zhao in view of Kim and Kim’291 discloses the camera device of claim 15, wherein the first lens has a first width in the first direction and has a second width that is smaller than the first width in the second direction (Kim: limitation is understood met in the first lens according to figs. 7-12), and Wherein each of the first autofocus pixel and the second autofocus pixel includes a light transmission layer and a microlens arranged in a path of travel of the light (Zhao: figs. 11-18).
Regarding claim 19, Zhao in view of Kim and Kim’291 discloses the camera device of claim 15, wherein the pixel array further includes a general pixel (Zhao: general pixel 10, figs. 11-18) that is different from the first autofocus pixel and the second autofocus pixel (Zhao: figs. 11-18), wherein each of the general pixel, the first autofocus pixel, and the second autofocus pixel includes a light transmission layer (Zhao: layer 102 and/or 104, fig. 2) and a microlens (131, 132, figs. 2, 11) arranged in a path of travel of the light (Zhao: figs. 11-18), and wherein a radius of curvature of the microlens included in the general pixel is smaller than a radius of curvature of the microlens included in each of the first autofocus pixel and the second autofocus pixel (Zhao: As shown in FIG. 2, the height of the second microlens 132 is greater than the height of the first microlens 131 – page 4, ¶6).
Regarding claim 23, Zhou in view of Kim discloses the camera device of claim 22, wherein the plurality of autofocus pixel blocks includes a first autofocus pixel block in which the pair of second pixels are adjacent to each other in the first direction, and a second autofocus pixel block in which the pair of second pixels are adjacent to each other in a second direction that intersects the first direction (Zhou: As shown in FIG. 11, still in the Bayer array arrangement as an example for schematic diagram, also shows the first direction x and the second direction y cross with each other, indicating two focusing pixel group 50 (only one is marked), each focusing pixel group 50 comprises two phase focusing pixel 20. A focusing pixel group 50 is overlapped with a second micro-lens 132. In the embodiment of FIG. 11, two phase focusing pixels 20 in a focusing pixel group 50 are arranged in a first direction x, and two phase focusing pixels 20 in another focusing pixel group 50 are arranged in a second direction y – page 8, ¶1).
Zhou is not found disclosing explicitly, wherein a radius of curvature of the microlens arranged in the first autofocus pixel block, is different from a radius of curvature of the microlens arranged in the second autofocus pixel block.
Kim’291 on the other hand discloses an image sensor includes a pixel array in which auto-focus (AF) pixels and image capture pixels are arranged (abstract, figs. 1, 2). Each of Autofocus pixels AF1-4 might have different heights of the microlenses (see Abstract, ¶0036-0039, ¶0047, ¶0051, ¶0055-0059, ¶0071-0074, claims 1-2 etc., figs. 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Zhou in view of Kim, such that different heights and likewise different radius of curvature of the microlenses of the different AF pixels is implemented, to obtain, a radius of curvature of the microlens arranged in the first autofocus pixel block, is different from a radius of curvature of the microlens arranged in the second autofocus pixel block, because, using Kim’291’s differing height of AF pixels allows reducing crosstalk and light loss and thereby improves image capturing process (see Kim’291, ¶0006-0007). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kim and Kim’291, and further in view of Song et al. (US 9857665 B2, hereinafter Song).
Regarding claim 16, Zhao in view of Kim and Kim’291 discloses the camera device of claim 15, except, wherein the optical module further comprises a refractive member that is configured to refract light incident along the second direction in the third direction.
However, Song discloses optical module (see fig. 5a) further comprises a refractive member 241 that is configured to refract light incident along the second direction (either of x or y-axis, fig. 5a) in the third direction (z-axis direction, fig. 5A, Col. 8, lines 25-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Zhao in view of Kim and Kim’291 to include the teaching of Song of using a refractive member in the optical module of Kim that is configured to refract light incident along the second direction in the third direction, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would allow compact mobile phone design (Col. 1, lines 42-48).
Allowable Subject Matter
Claims 18, 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for t19.he indication of allowable subject matter:  
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
Regarding claim 18, wherein a ratio of a radius of curvature of the microlens included in the first autofocus pixel to a radius of curvature of the microlens included in the second autofocus pixel corresponds to a ratio of the first width to the second width.

Regarding claim 26, wherein the first value is a value between a first minimum value and a first maximum value, the second value is a value between a second minimum value and a second maximum value, and a difference between the first maximum value and the first minimum value is smaller than a difference between the second maximum value and the second minimum value.

Regarding claim 27, wherein the first value is a value between a first minimum value and a first maximum value, the second value is a value between a second minimum value and a second maximum value, and the first maximum value is less than the second minimum value.
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
Pyo et al. (US 20200387050 A1), Zhao et al. (US 10665626 B2), Yang et al. (US 20200057179 A1), Li et al. (US 20140306360 A1), Kurihara (US 20120043634 A1) – who disclose different image sensor structures of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697